Title: To John Adams from George McClelland, 13 June 1798
From: McClelland, George
To: Adams, John



To the President of the United States—
ante 13 June 1798

Prompted by the purest principles of patriotism, and inspired with the warmest zeal for the maintenance of our Liberties and independence, We presume at this momentous Crisis, to offer to the Executive magistrate of one Country our sentiments and determinations. Considering ourselves as individually outraged in every insult offered to our Government, We should do injustice to our own feelings, were we to attempt, on the present occasion to suppress those sentiments of indignation which the nefarious conduct of France towards us has produced. Not Content with the grossest violation of every principle of the law of nations, not satisfied with depriving us of our property to a prodigious amount by Continual depredations upon our Commerce, not considering as sufficiently outrageous and insulting, the most unexampled and infamous abuse of our Citizens, she has even dared to demand from our Government, as a preliminary to negociation, the most unqualified prostration of its independence, and a surrender of the dearest rights and interests of the nation.
She has had the audacity triumphantly to boast to the very agents of our Government that she had a party already secured in our Country ever ready to favor and execute her designs, that against her we could never be united, and that consequently any terms which her rapacity & imperiousness might dictate, we should be forced to Comply with.—But while on the one hand, We execrate language and sentiments so vile, while we hold in just abhorrence and detestation every artifice that has been employed to produce disunion and rebellion in our Country, and while we are determined at the risque of our lives and fortunes to repel every attempt so derogatory to our honor and dignity as a nation; so on the other, We Cannot but, in the highest degree, admire and applaud the firm and patriotic spirit manifested by our Executive, whom we have now the honor of addressing.—Altho’ we deprecate war and its consequent calamities, yet it is our firm determination never to shrink from it when it shall be deemed necessary by the Constituted authorities of our Country for the preservation of its Liberties. Thus will the world be convinced that as with the one hand, we were once capable of procuring our independence, so with the other, we shall ever be able & willing to protect it.
We rejoice, that on the present occasion, we have it in our power to express our most perfect approbation of every measure that you have pursued for the preservation of peace with France; more especially when we reflect that you have never, on any occasion, lost sight of that national honor and Character which we have ever been so solicitous to maintain.
Be assured, sir, that our Co-operation and exertions never will be wanting to assist in carrying into effect any measures which the wisdom of our Government may devise for the maintenance of our national honor rights liberties and independence.—




Geo: McClellandThos FergusonWilliam Richard......